
	
		I
		111th CONGRESS
		1st Session
		H. R. 2294
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2009
			Mr. Boehner (for
			 himself, Mr. Cantor,
			 Mr. Pence,
			 Mr. McCotter,
			 Mrs. McMorris Rodgers,
			 Mr. Carter,
			 Mr. Sessions,
			 Mr. McCarthy of California,
			 Mr. Dreier,
			 Mr. Blunt,
			 Mr. McHugh,
			 Mr. Hoekstra,
			 Mr. Smith of Texas,
			 Mr. King of New York,
			 Ms. Ros-Lehtinen,
			 Mr. Lewis of California,
			 Mr. Young of Florida,
			 Mr. Wolf, Ms. Granger, Mr.
			 Shuster, Mr. Brown of South
			 Carolina, Mr. Fleming,
			 Mr. Simpson,
			 Mr. Cole, Ms. Fallin, and Mr.
			 Austria) introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To require the approval of the relevant State governor
		  and legislature and the President’s notification and certification before the
		  transfer or release of an individual currently detained at Guantanamo Bay,
		  Cuba, to a location in the United States, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Keep Terrorists Out of America
			 Act.
		2.Sense of
			 CongressIt is the sense of
			 Congress that individuals currently detained at Guantanamo should not be
			 transferred or released into the sovereign territory of the United
			 States.
		3.Requirements
			 relating to the transfer or release of individuals currently detained at
			 Guantanamo to sovereign territory of United States
			(a)ProhibitionThe
			 President or the President’s designee may not transfer or release an individual
			 currently detained in Guantanamo to any State unless 60 days prior to the
			 transfer or release the President or the President’s designee completes the
			 requirements in subsections (b) and (c).
			(b)Governor and
			 State legislature approvalThe requirement under this subsection is
			 that—
				(1)the President or
			 the President’s designee submits to the governor and legislature of the State
			 to which the President intends to transfer or release an individual currently
			 detained in Guantanamo certification in writing (together with supporting
			 documentation and justification) that the individual does not pose a security
			 risk to the United States; and
				(2)after receiving
			 the certification pursuant to paragraph (1), the governor and State legislature
			 of that State consent to the transfer or release of the individual covered
			 under this section.
				(c)Presidential
			 notification and certification requirementThe requirement under
			 this subsection is that the President submits to Congress, in writing, the
			 following information:
				(1)The name of any
			 individual to be transferred or released.
				(2)The location and
			 the installation in the United States where the individual will be transferred
			 or released.
				(3)A
			 justification for why that location was selected.
				(4)The findings of an
			 analysis carried out by the President describing any risk to the national
			 security of the United States or the residents of the United States that is
			 posed by the transfer or release.
				(5)A
			 certification that the President has mitigated any risk described in paragraph
			 (4).
				(6)A
			 certification that the President has completed the requirements of subsection
			 (b).
				(7)A certification that the President’s
			 transfer or release under subsection (a) of an individual covered by this
			 section will not adversely affect the Government’s ability to prosecute
			 individuals covered under this section.
				(8)The findings of an
			 analysis carried out by the President describing any adverse affect such
			 transfer or release will have on the ability of the Government to prosecute
			 individuals covered under this section.
				(9)A
			 certification that the President’s transfer or release under subsection (a) of
			 an individual covered by this section will not adversely affect the
			 Government’s ability to detain individuals covered under the section.
				(10)The findings of
			 an analysis carried out by the President describing any adverse affect such
			 transfer or release will have on the ability of the Government to detain
			 individuals covered under this section.
				(11)A certification that the President’s
			 transfer or release under subsection (a) of an individual covered by this
			 section will not result in the release of individuals covered under this
			 section into the United States.
				(12)The findings of
			 an analysis carried out by the President describing how the Federal Government
			 will ensure the transfer or release described in paragraph (11) will not result
			 in the release of individuals covered under this section into the United
			 States.
				(d)DefinitionFor purposes of this section, the terms
			 individual currently detained at Guantanamo and individual
			 covered by this section have the meaning given such terms under section
			 1(c) of Executive Order 13492.
			
